DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Response to Amendment
2. 	The amendment filed on 09/13/2021 has been entered and considered by examiner.

Claim Objection
3.	Claims 8-14 are objected to because of the following informalities:
In line 12 of claim 1: “… in response ..." should be changed to --... in response to ...--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub. No. US 2013/0321340 A1) in view of Huang (U.S. Pub. No. US 2020/0073617 A1).

As to claim 8, Seo (Figs. 1-3) teaches an information handling system (a portable device 100; Fig. 1) comprising: 
-	a left display (a first touch screen 12) and a right display (a second touch screen 14) (Fig. 2); 
-	a hinge (a hinge 6) interconnecting the left display (the first touch screen 12) and the right display (the second touch screen 14) (Fig. 2);
-	hinged (by the hinge 6); hinged (by the hinge 6); hinged (by the hinge 6); hinged (by the hinge 6) (Fig. 2).
	Seo does not expressly teach a processor adapted to: self-capture a first screen shot generated by the left display [hinged] to the right display; self-capture a second screen shot generated by the right display [hinged] to the left display; compare the self-captured first screen shot and the self-captured second screen shot to a reference image, the reference image representing an acceptable alignment between the [hinged] left and right displays; in response the compare of the self-captured first screen shot and the self-captured second shot to the reference image, determine a misalignment between the left display [hinged] to the right display; determine a compensation for the misalignment between the left display and the right display; and implement the compensation for the misalignment between the left display and the right display.

-	a processor (e.g., a data processor 136; Fig. 5) adapted to: 
-	self-capture a first screen shot (an image of the active display region 166) generated by the left display (the display panel 162) [hinged] to the right display (the display panel 164) (Figs. 9-10): 
-	self-capture a second screen shot (an image of the active display region 168) generated by the right display (the display panel 164) [hinged] to the left display (the display panel 162) (Figs. 9-10); 
-	compare the self-captured first screen shot and the self-captured second screen shot to a reference image (an image 180; Fig. 7), the reference image representing an acceptable alignment between the [hinged] left and right displays (a portion of the image of the active region 168 overlaps the image of the active region 166; Fig. 7; the relative angle θ between the first and second active display regions, 166 and 168; [0270], lines 9-14; Figs. 9-10); 
-	in response the compare of the self-captured first screen shot and the self-captured second screen shot to the reference image, determine a misalignment between the left display [hinged] to the right display (the edge of the second active display region 168 is aligned with the edge of the first active display region 166; [0260], lines 1-10; Fig. 7; the relative angle θ between the first and second active display regions, 166 and 168; [0270], lines 9-11) (Figs. 9-10); 
-	determine a compensation for the misalignment between the left display and the right display (the relative angle θ is determined by equations (1) or (2); [0270], lines 11-14) (Figs. 9-10); and 
-	implement the compensation for the misalignment between the left display and the right display (rotate the display panel 164 by the angle θ counterclockwise for the misalignment between the first and second active display regions, 166 and 168) (Figs. 9-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.

As to claim 9, Huang teaches 
-	wherein the processor (the data processor 136) is further adapted to vertically shifting the self-captured second screen shot to compensate for the misalignment (the second display module 104 is vertically shifted to match the first display module 102) (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.

As to claim 10, Huang teaches 
-	wherein the processor is further adapted to horizontally shifting the self-captured second screen shot (the second active display region 302) to compensate for the misalignment (when the position of the second active display region 302 relative to the first active display region 300 changes, based on the feedback signals from the camera, the graphics controller dynamically adjusts the image shown on the second active display region 302 such that the circle 304 continues to be accurately shown across the first and second active display regions 300, 302; [0291], lines 12-18; Fig 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.

As to claim 11, Huang teaches 
-	wherein the processor is further adapted to rotating the self-captured second screen shot to compensate for the misalignment (when the camera integrated in the eyeglasses frame is used to calibrate the display panels 162 and 164, the image shown on the second display panel 164 may be slightly shifted relative to the first display panel 162 depending on the user’s viewing angle; [0277], lines 1-5; Figs. 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.

As to claim 12, Huang teaches 
-	wherein the processor (the data processor 136) is further adapted to vertically shifting at least one of the self-captured first screen shot and the self-captured second screen shot to compensate for the misalignment (the second display module 104 is vertically shifted to match the first display module 102) (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.

As to claim 13, Huang teaches 
-	the processor is further adapted to compensate for the misalignment by horizontally shifting at least one of the self-captured first screen shot and the self-captured second screen shot (when the camera integrated in the eyeglasses frame is used to calibrate the display panels 162 and 164, the image shown on the second display panel 164 may be slightly shifted relative to the first display panel 162 depending on the user’s viewing angle; [0277], lines 1-5; Figs. 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.

As to claim 14, Huang teaches  
-	wherein the processor is further adapted to rotating at least one of the self-captured first screen shot and the self-captured second screen shot to compensate for the misalignment (when the camera integrated in the eyeglasses frame is used to calibrate the display panels 162 and 164, the image shown on the second display panel 164 may be slightly shifted relative to the first display panel 162 depending on the user’s viewing angle; [0277], lines 1-5; Figs. 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.          

Response to Arguments
6.		Applicant's arguments filed on 09/13/2021 have been fully considered but they are not persuasive.  
		As to claim 8, Applicant argues that Seo with Huang determines a misalignment between left and right displays using coordinate analysis while the independent claim 8 determines a misalignment between left and right displays using image analysis, that is, the independent claim 8 compares self-captured screen shots and a reference image.
		However, the Office respectfully disagrees.
		Huang teaches that a first portion 172 and a second portion 174 of the object 180 are corresponding to a self-captured first screen shot, a third portion of the image 180 to a self-captured second screen shot, and the image 180 to the reference image in the claim 8 (Fig. 7) so that the claimed limitation “compare self-captured screen shots and a reference image” still reads on the prior reference Huang.
		Therefore, the Office maintains the rejections as recited above. 

Conclusion
7.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691